His Honor, EMILE GrODCHAUX,
rendered the opinion and decree of the ’Court, as follows:
This is a suit to annul the sale of an automobile, the plaintiff claiming that the automobile delivered to him *51and for which he in, fact paid for was a 1913 model, while his contract called for a-1914 model. The judgment of the trial Court dismissed plaintiff’s shit and he now appeals.
The evidence shows that a print or picture of the car was exhibited to plaintiff at the time of the sale and that the car delivered to and accepted and paid for by him without protest corresponded therewith in every detail. The defendant is a dealer in automobiles, and the car delivered to plaintiff was purchased by defendant from the manufacturers therof as a 1914 model; and it was known among dealers and to the trade and was advertised as such. In fact at the time plaintiff agreed to buy, in September, 1913, and pending the date when delivery of the car was to be made, namely, November, 1913, it was the latest model advertised or on-the market, and apparently no other was then contemplated. And it likewise proved that the car delivered to plaintiff is not what is known as a 1913 model, as the latter differed from the former in price, mechanism, body design and equipment. It was not till March, 1914, that plaintiff complained of his bargain, several months after he had unconditionally accepted the car and paid the price; the occasion or cause of his dissatisfaction appears to be that a still later model was then being exhibited, one differing slightly in body design only from the car he had received. But as this later model was neither offered for sale nor put upon the market until January, 1914, it could not be the car which, as plaintiff claims, he expected to receive, since his contract of purchase was made in September, 1913, and provided for delivery in November, 1913. .
*52Opinion and decree, November 22nd, 1915.
'We find no error in the judgment and it is accordingly affirmed.
Affirmed.